COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        The Creative Chateau, LLC v. The City of Houston
Appellate case number:      01-21-00327-CV
Trial court case number:    2019-44108
Trial court:                215th District Court of Harris County

       On June 21, 2021, appellant, The Creative Chateau, LLC, filed a notice of appeal
from the trial court’s April 19, 2021 “Order Granting [appellee, The City of Houston’s]
Motion for Summary Judgment” (the “April 19, 2021 judgment and permanent
injunction”). On July 6, 2021, appellant filed an “Emergency Motion to Suspend
Enforcement of Permanent Injunction Pending Appeal” in the trial court. The trial court
denied appellant’s motion on August 9, 2021.
       On August 18, 2021, appellant filed, in this Court, an “Emergency Motion for
Review of the Trial Court’s Denial of Motion to Suspend Enforcement of the Judgment
and Permanent Injunction Pending Appeal.” See TEX. R. APP. P. 24.4(a)(4). In its motion,
appellant requests that this Court “review the trial court’s August 9, 2021 order denying
[appellant’s] emergency motion to suspend enforcement” of the judgment and permanent
injunction pending appeal, and “suspend enforcement of the April 19, 2021 judgment and
permanent injunction.”
       Appellant’s motion includes a certificate of conference stating that the relief
requested in the motion is opposed by the City of Houston. See TEX. R. APP. P. 10.1(a)(5),
10.3. Accordingly, we request appellee to file a response to appellant’s motion for review
of the trial court’s denial to suspend enforcement of the April 19, 2021 judgment and
permanent injunction. Appellee’s response, if any, is due within fourteen (14) days of
the date of the date of this order.
       We further temporarily stay enforcement of the trial court’s April 19, 2021
judgment and permanent injunction pending further order of this Court. See TEX. R.
APP. P. 24.4(c).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_________
                  Acting individually     Acting for the Court

Date: ___August 19, 2021___